Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The preliminary amendment filed July 20, 2020 has been entered.  Claims 3, 12, 15, 34, 47, 54 have been amended.  Claims 5, 10-11, 13-14, 21-25, 32-33, 37, 42, 45-46, 49-51, 53, and 56-58 are canceled.  Currently, claims 1-4, 6-9, 12, 15-20, 26-31, 34-36, 38-41, 43-44, 47-48, 52 and 54-55 are pending for examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 12, 28 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation "wherein second communication connection includes an in-line connector detachably connected to the data acquisition module" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.
Claims 6 and 28 comprise a grammatical error in line 7 and line 6, respectively, “unable to transmit the in real-time”.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 15, 35, 39, 52 rejected under 35 U.S.C. 101 because Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1, 15, 35, 39, 52 rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
Claim 1 recites, “a first plurality of electrodes worn on the patient” in lines 3-4; “a main module detachably worn by the patient” in line 7.  The wording of these limitations suggest the claim is directed to or encompassing a human organism.  It is suggested to amend the claim to state, “a first plurality of electrodes configured to be worn on the patient”; “a main module configured to be detachably worn by the patient”.
Claim 15 recites “a bottom surface that is attachable to the patient” in lines 3-4.  The wording of these limitations suggest the claim is directed to or encompassing a human organism.  It is suggested to amend the claim to state, “a bottom surface configured to be attachable to the patient”.
Claim 35 recites, “a plurality of electrodes worn on the patient” in line 3.  The wording of this limitation suggests the claim is directed to or encompassing a human organism.  It is suggested to amend the claim to state, “a plurality of electrodes configured to be worn on the patient”.
Claim 39 recites, “a bottom surface that is attachable to the patient” in line 3.  The wording of this limitation suggests the claim is directed to or encompassing a human organism.  It is suggested to amend the claim to state, “a bottom surface that is configured to be attached to the patient”.
Claim 52 recites, “a plurality of electrodes worn in a precordial location of a patient” in line 2; “a bottom surface that is attachable to the patient” in line 6.  The wording of these limitations suggest the claim is directed to or encompassing a human organism.  It is suggested to amend the claim to state, “a plurality of electrodes configured to be worn in a precordial location of a patient” and “a bottom surface that is configured to be attached to the patient”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 12, 15-17, 20, 35, 38-41, 43, 47,  is/are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Tompkins et al. (US PG Pub 2016/0029906).
Regarding claims 1, 35, Tompkins et al. discloses a physiological monitoring system for providing monitoring of a patient, comprising: an electrocardiogram (ECG) module (fig. 1) including an ECG microcontroller 106 ([0054]) and a first plurality of electrodes 108, 110, 112, 114 ([0056]) worn on the patient, the ECG microcontroller being coupled to the first plurality of electrodes for receiving first physiological data gathered by the first plurality of electrodes ([0057]); a main module detachably worn by the patient (“a wireless device on the patch may be configured to communicate with a plurality of external devices such as computers, clinical monitors, gadgets, mobile devices (e.g., cell phones), PDAs, tablets, fitness trackers, etc.” [0088]) and connected to the ECG module by a first communication connection ([0062]), the main module including a main controller, an on-board memory, and a communication interface coupled to the main controller ([0089]), the main controller being configured to: receive the first physiological data from the ECG module using the first communication connection ([0077]).
Regarding claims 3, 43, 47, Tompkins et al. discloses a detachable precordial electrode array including a second plurality of electrodes worn in a precordial location of the patient proximate to the ECG module 1102, the second plurality of electrodes being configured to gather second physiological data, the detachable precordial electrode array being connected to the ECG module by a second communication connection ([0087]; fig. 11).
Regarding claims 12, 38, Tompkins et al. discloses the ECG module further comprises a data acquisition module 1908 with embedded circuitry ([0061]) and is composed of a flexible material (“spacer” [0060]), wherein second communication connection includes an in-line connector detachably connected to the data acquisition module (fig. 19).  
Regarding claims 15, 39, Tompkins et al. discloses the first plurality of electrodes 108, 110, 112, 114  are formed in a flexible material (“The base may be flexible”) integrated as a patch having a top surface that is attachable to the data acquisition module and a bottom surface that is attachable to the patient ([0055]).
Regarding claims 16-17, 40-41, Tompkins et al. discloses wherein the patch with the first plurality of electrodes is detachable from the data acquisition module and disposable, and the data acquisition module is re-usable; and both the patch and the data acquisition module are disposable ([0094]).
Regarding claim 20, Tompkins et al. discloses the detachable precordial array is composed of a flexible material ([0055], [0087]).

Claim(s) 52, 54 is/are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Nazeri (US PG Pub 2004/0176674).
Regarding claims 52, 54, Nazeri discloses a detachable precordial electrode array (fig. 2), comprising: a plurality of electrodes worn in a precordial location of a patient ([0011]), the plurality of electrodes being configured to gather physiological data; and a communication connection of an in-line connector for transmitting the physiological data ([0013]), wherein the plurality of electrodes are formed in a flexible material integrated as a patch (“pad”) and having a bottom surface that is attachable to the patient for gathering the physiological data ([0011]).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4, 6-9, 36, 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tompkins et al. (US PG Pub 2016/0029906) in view of Crawford et al. (US PG Pub 2011/0125040).
Regarding claims 2, 36, Tompkins et al. discloses the ECG microcontroller is configured to analyze or process gathered information ([0006], [0091]) but does not expressly disclose the ECG microcontroller is further configured to: identify one or more abnormal conditions of the patient, and transmit in real-time results of the analysis of the first physiological data and the identified abnormal conditions to the main module using the first communication connection.  Crawford et al. teaches it is known in the art for a wireless ECG monitor 12 to analyze the ECG data gathered by a plurality of electrodes, identify one or more abnormal conditions of the patient (“arrhythmia”) and transmit in real-time results of the analysis of the first physiological data and the identified abnormal conditions (“alert and an ECG strip”) to the main module (“cellphone handset”) using wireless communication connection ([0049]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tompkins et al. to enable the ECG microcontroller to perform the activities as taught by Crawford et al. in order to allow for prompt review of cardiac information and a higher level of arrhythmia protection ([0049]).
Regarding claims 4, 44, Tompkins et al. discloses the ECG microcontroller is configured to analyze or process gathered information ([0006], [0091]) but does not expressly disclose the ECG 
Regarding claims 6, 8, Tompkins et al. in view of Crawford et al. disclose the main controller is configured to transmit in real-time results of the analysis of the first physiological data or the second physiological data and the identified abnormal conditions (see rejections of claims 2, 4) using a first wireless protocol of the communication interface (“HTTP protocol” [0069]), or store the first physiological data or the second physiological data and the identified abnormal conditions in the on-board memory when the main module is unable to transmit in real-time using the first wireless protocol of the communication interface (“However, the messages will not be sent to the monitoring center, but will be stored in memory on the cellphone until cellphone service is restored” [0098]).
Regarding claims 7, 9, Tompkins et al. in view of Crawford et al. discloses the main controller is further configured to transmit in real-time results of the analysis of the first physiological data or the second physiological data and the identified abnormal conditions using a second wireless protocol of the communication interface if a significant physiological event is identified from the analysis of the first physiological data or the second physiological data (“The cellphone handset silently calls a monitoring .

Claims 18-19 and 48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tompkins et al. in view of O’Keefe et al. (US PG Pub 2016/0331321).
Regarding claims 18, 19, 48, Tompkins et al. does not expressly disclose the ECG module or the detachable precordial electrode array further comprises adjustment slots and a location of each of the plurality of electrodes is adjustable within the adjustment slots.  O’Keefe et al. teaches it is known in the art to provide slots in electrode placement devices to allow electrodes to be adjustably positioned proximate the patient ([0035]; fig. 1).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tompkins et al. to provide adjustment slots in the ECG module, and to replace the detachable precordial electrode array with that shown in Figure 1 with the included adjustment slots as taught by O’Keefe et al. in order to better allow electrodes to be adjustably positioned proximate the patient in a more precise manner.

Claims 26-27, 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tompkins et al. (US PG Pub 2016/0029906) in view of Santala et al. (US PG Pub 2017/0251939).
Regarding claims 26, 34, Tompkins et al. discloses a detachable precordial electrode array including a second plurality of electrodes worn in a precordial location of the patient proximate to the ECG module 1102, the second plurality of electrodes being configured to gather second physiological data ([0087]; fig. 11).  Tompkins et al. does not expressly disclose the detachable precordial electrode array being connected to the main module by a third communication connection for transmitting the second physiological data gathered by a second plurality of electrodes to the main module, wherein the main controller is further configured to: receive the second physiological data from the ECG module 
Regarding claim 27, Tompkins et al. in view of Santala et al. discloses the main controller is further configured to: analyze the second physiological data gathered by the plurality of electrodes, and identifying one or more abnormal conditions of the patient ([0030]).

Claims 28-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tompkins et al. (US PG Pub 2016/0029906) in view of Santala et al. (US PG Pub 2017/0251939) as applied to claim 26-27, 34 above, and further in view of Crawford et al. (US PG Pub 2011/0125040)
Regarding claims 28, 30, Tompkins et al. does not expressly disclose the main controller is further configured to: transmit in real-time results of the analysis of the second physiological data and the identified abnormal conditions using a first wireless protocol of the communication interface, or store the second physiological data and the identified abnormal conditions in the on-board memory when the main module is unable to transmit the in real-time using the first wireless protocol of the communication interface.  Crawford et al. disclose the main controller is configured to transmit in real-time results of the analysis of the second physiological data and the identified abnormal condition (see rejections of claims 2, 4) using a first wireless protocol of the communication interface (“HTTP protocol” [0069]), or store the first physiological data or the second physiological data and the identified abnormal conditions in the on-board memory when the main module is unable to transmit in real-time using the 
Regarding claims 29, 31, Tompkins et al. in view of Crawford et al. discloses the main controller is further configured to transmit in real-time results of the analysis of the first physiological data or the second physiological data and the identified abnormal conditions using a second wireless protocol of the communication interface if a significant physiological event is identified from the analysis of the first physiological data or the second physiological data (“The cellphone handset silently calls a monitoring center which may be hundreds or thousands of miles away and relays the alert and ECG strip to the monitoring center.” [0049]).

Claim 55 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nazeri (US PG Pub 2004/0176674) in view of O’Keefe et al. (US PG Pub 2016/0331321).
Regarding claim 55, Nazeri does not expressly disclose the detachable precordial electrode array further comprises adjustment slots and a location of each of the plurality of electrodes is adjustable within the adjustment slots.  O’Keefe et al. teaches it is known in the art to provide slots in electrode placement devices to allow electrodes to be adjustably positioned proximate the patient ([0035]; fig. 1).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nazeri to provide adjustment slots as taught by O’Keefe et al. in order to better allow electrodes to be adjustably positioned proximate the patient in a more precise manner.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA S LEE whose telephone number is (571)270-1480. The examiner can normally be reached M-F 8-7pm, flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERICA S LEE/Primary Examiner, Art Unit 3792